Motion, insofar as it seeks leave to appeal from the May 2017 Appellate Division order granting appellant's motion to withdraw *1249**859and discontinue his appeal to that court, dismissed upon the ground that appellant is not a party aggrieved by that order (see CPLR 5611 ); motion, insofar as it seeks leave to appeal from letters of the Clerk's Office of the Appellate Division, Third Department, dismissed upon the ground that letters are not appealable papers (see CPLR 5512[a] ; CPLR 5602[a] ).Motion for poor person relief dismissed as academic.